         Case 6:19-cv-06907-FPG Document 18 Filed 08/21/20 Page 1 of 15




UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK

RICHARD SCHAFER, et al.,

                                              Plaintiffs,
                                                                       Case # 19-CV-6907-FPG
v.
                                                                       DECISION AND ORDER

DIRECT ENERGY SERVICES, LLC,


                                              Defendants.


                                       INTRODUCTION

       Plaintiffs Richard Schafer and William Underwood bring this putative class action against

Defendant Direct Energy Services, LLC (“Direct Energy”). ECF Nos. 1, 4. They allege claims of

unjust enrichment and violation of New York law arising out of Direct Energy’s allegedly

unscrupulous business and marketing practices. On April 14, 2020, Direct Energy filed a motion

to dismiss for improper venue and for failure to state a claim. ECF No. 14. Plaintiffs oppose the

motion. For the reasons that follow, Direct Energy’s motion is GRANTED.

                                        BACKGROUND

       The following facts are from the complaint, unless otherwise noted. New York deregulated

its natural-gas and electricity markets in 1996. This move allowed consumers to choose “from a

variety of companies selling residential energy,” in addition to traditional utilities. ECF No. 4 at

1. These companies are known as “energy services companies.” Direct Energy is one such

company that began to offer residential energy after deregulation.

       The gravamen of Plaintiffs’ complaint is that Direct Energy misleadingly markets the price

of its natural-gas plans. Direct Energy advertises its plans as “fixed rate gas supply plans” with



                                                 1
         Case 6:19-cv-06907-FPG Document 18 Filed 08/21/20 Page 2 of 15




enticingly low “teaser” prices. Id. The fixed-rate plans run for set terms, however, and after the

term ends, the plans “automatically switch to month-to-month variable rate plan[s]” that “can rise

at the whims of [Direct Energy] and have no upper limit.” Id. Plaintiffs claim that the variable

rates are often two or three times as expensive as the teaser rates.

       The problem, in Plaintiffs’ view, is that Direct Energy does not “clearly and conspicuously

disclose” to consumers that this switch from fixed- to variable-rate will occur at the end of the set

term. Plaintiffs argue that Direct Energy’s contracts do not highlight this point but instead bury

that condition in a “sea of confusing fine print.” Id. at 9. Moreover, after customers are switched

to the variable-rate plan, Direct Energy only raises their rates slowly, so that customers do not

initially “realize that they are paying much more than they previously had” under the fixed-rate

plan. Id. at 8. Over time, consumers pay more for energy without any redounding benefit.

Plaintiffs thus assert that Direct Energy makes its money by “developing and using deceptive”

marketing and sales practices that “often result in its energy customers paying far more than they

would have paid had they stayed with their traditional energy suppliers.” Id. at 2.

       Challenging this alleged bait-and-switch business strategy, Plaintiffs brought this putative

class action. The named plaintiffs, Richard Schafer and William Underwood, are both former

Direct Energy natural-gas customers. They raise claims of (1) a violation of New York General

Business Law § 349-d(7) (on behalf of Plaintiff Schafer and a putative class of Direct Energy

customers); and (2) unjust enrichment (on behalf of both plaintiffs and on behalf of a putative

class). See ECF No. 4 at 14-17.

                                          DISCUSSION

       Direct Energy moves to dismiss the claims of both named plaintiffs on several grounds.

The Court examines the motion with respect to each plaintiff separately.



                                                  2
         Case 6:19-cv-06907-FPG Document 18 Filed 08/21/20 Page 3 of 15




  I.   Richard Schafer

       As to Schafer, the parties agree on many of the relevant facts. In November 2015, Schafer

signed up for Direct Energy’s natural-gas service. He chose a one-year fixed-rate plan, and

received a number of documents explaining the plan. See ECF No. 14-13. Near the end of that

year, Direct Energy sent Schafer another set of documents, in which it described the terms of

service at the expiration of the fixed-rate plan. Among other things, Schafer’s plan would switch

from fixed- to variable-rate. The crux of Schafer’s claims is that the documents he received did

not “clearly and conspicuously disclose that he would be charged a variable rate” when his plan

renewed. ECF No. 4 at 11.

       In its motion to dismiss, Direct Energy argues that based on the language of the documents

it sent, Schafer’s allegations are insufficient to state a claim under § 349-d(7) or for unjust

enrichment. The Court agrees.

           a. § 349-d(7)

       N.Y. General Business Law § 349-d provides various protections to customers of energy

services companies. Subsection (7) provides, “In every contract for energy services and in all

marketing materials provided to prospective purchasers of such contracts, all variable charges

shall be clearly and conspicuously identified.” N.Y. Gen. Bus. Law § 349-d(7) (emphasis added).

Plaintiffs argue that Direct Energy violated this section because its natural-gas contracts do not

“clearly and conspicuously inform consumers about [its] variable gas rates or the factors affecting

[its] variable rates.” ECF No. 4 at 16. Direct Energy counters that its contracts do, in fact, satisfy

this standard, and it therefore moves to dismiss this claim.

       In order to determine whether a violation of § 349-d(7) is adequately alleged, there are two

issues that the Court must address: (1) what information about “variable charges” must be



                                                  3
         Case 6:19-cv-06907-FPG Document 18 Filed 08/21/20 Page 4 of 15




identified in an energy services contract; and (2) how must that information be identified in order

to be “clear and conspicuous”? These present issues of statutory interpretation that the New York

Court of Appeals has not addressed.

        When interpreting a state statute, a federal court must “predict how the forum state’s

highest court would decide the issues” and, “to the extent there is any ambiguity in the state

statute[] under consideration, to carefully predict how the highest court of the state would resolve

the uncertainty or ambiguity.” N.Y.S. Prof’l Process Servers Ass’n, Inc. v. City of New York, No.

14-CV-1266, 2014 WL 4160127, at *5 (S.D.N.Y. Aug. 18, 2014). The Court’s “cardinal function

in interpreting a New York statute is to ascertain and give effect to the intent of the legislature.”

Id. “As the clearest indicator of legislative intent is the statutory text, the starting point in any case

of interpretation must always be the language itself, giving effect to the plain meaning thereof.”

Id. A statute is to be “construed as a whole,” and “all parts of an act are to be read and construed

together to determine the legislative intent.” Id.

        On the first issue, § 349-d(7) provides that “all variable charges” must be identified clearly.

As to what exactly must be disclosed, there are arguably two possible interpretations. One

interpretation is that the only thing that must be identified is the fact that a charge is variable. For

example, if marketing materials boast that this month’s rate is 30% below the utility’s rate, it must

also highlight that the rate is a variable one; similarly, if a contract indicates that the customer’s

rate will vary month-to-month, it must do so clearly. See Mirkin v. Viridian Energy, Inc., No. 15-

CV-1057, 2016 WL 3661106, at *5 (D. Conn. July 5, 2016) (concluding that subsection (7)

“requires disclosure only of the existence of a variable rate”); Stanley v. Direct Energy Servs.,

LLC, No. 19-CV-3759, 2020 WL 3127894, at *13 (S.D.N.Y. June 12, 2020) (under subsection (7),




                                                     4
         Case 6:19-cv-06907-FPG Document 18 Filed 08/21/20 Page 5 of 15




an energy services company need only identify “the plain fact that [the charges] are variable”

(quoting another source)).

       An alternative interpretation is that the provision requires more specific disclosures about

the variable rate. Under this interpretation, a contract might not only need to highlight the fact that

the rate varies, but must also highlight information about, for example, the methodology by which

the variable rate is calculated. See Stanley, 2020 WL 3127894, at *14 (discussing interpretation).

In Forte v. Direct Energy Services, LLC, No. 17-CV-264, 2017 WL 3495861 (N.D.N.Y. Aug. 14,

2017), a court in the Northern District of New York concluded that an energy services company

must identify the fact that a rate is variable and that it is charged “per KwH.” Forte, 2017 WL

3495861, at *6.

       The Court finds the former interpretation more consistent with the statutory language and

the purpose of the provision. The language itself is narrow: all “variable charges” must be clearly

and conspicuously identified.      It speaks nothing of more detailed disclosures of specific

information, whether that be the methodology of the variable-rate structure or the unit by which

natural gas would be measured and charged. Had the legislature intended to require more detailed

disclosures, it could have done so explicitly, as it did elsewhere in § 349-d: subsection (2) requires

a door-to-door salesperson to “explain the purpose of the solicitation”; subsection (5) requires, in

certain circumstances, an energy services company to provide an “estimate of the average monthly

bill that customer would be charged for energy services and the [termination] fee that would be

charged based on such estimate”; and subsection (6) requires an energy services company to

“clearly inform[] the customer in writing . . . of the renewal terms and of his or her option not to

accept the renewal offer.” N.Y. Gen. Bus. Law § 349-d(2), (5), (6). All that subsection (7) requires

is that variable charges be identified. Accord Stanley, 2020 WL 3127894, at *13 (noting that “[t]he



                                                  5
          Case 6:19-cv-06907-FPG Document 18 Filed 08/21/20 Page 6 of 15




statute requires that variable charges be ‘identified,’ not that they be ‘explained,’ or that their

‘basis’ be identified” (quoting another source)).

         The legislative history also supports a narrower interpretation. One of the particular evils

the legislature identified was companies’ “bait-and-switch” tactic of promising low fixed rates but

then convincing consumers into contracts with variable rates. The sponsor of the bill noted the

case of a small business owner who was “convinced to sign an energy services contract by a sales

agent’s assurances that the price would be fixed and he could save at least $200 a month. After a

few months, his monthly bill had doubled, and he learned that the contract had a variable charge

that fluctuated wildly.” ECF No. 16-2 at 3. The sponsor lamented the “onerous contracts with

unfathomable fine print” and “short-term ‘teaser’ rates followed by skyrocketing variable prices.”

Id. That bait and switch could be avoided if, as the sponsor elsewhere stated, all variable charges

were “clearly and conspicuously identified as such.” Mirkin, 2016 WL 3661106, at *4 (quoting

legislative history). Subsection (7) serves that purpose by requiring clear and conspicuous

disclosure of the fact that the charges being marketed or contracted-for are variable. To go beyond

that, and interpret the provision to demand additional disclosures, does not accord with the

particular evil the provision was intended to ameliorate. 1

         Accordingly, the Court concludes that § 349-d(7) only requires energy services companies

to “clearly and conspicuously” disclose that the charges in question are variable. No further

information about the charges is required.




1
  The Forte court goes an extra step and reads § 349-d(7) to require energy services companies to disclose that the
variable rate (for electrical service) would be “per KWH.” Forte, 2017 WL 3495861, at *6. Even if the language of
subsection (7) could be construed to justify that requirement, the legislative history gives no indication that the
legislature was concerned that consumers were being deceived by the lack of disclosure about the unit by which natural
gas or electricity would be charged.

                                                          6
         Case 6:19-cv-06907-FPG Document 18 Filed 08/21/20 Page 7 of 15




       The next question is what a “clear and conspicuous” disclosure entails. This phrase is not

unique to § 349-d(7) but is widely used in state and federal consumer protection laws. See, e.g.,

15 U.S.C. § 1637(c)(1)(B) (requiring that certain fees related to open end consumer credit plans

be “clearly and conspicuously” disclosed in direct-mail solicitations); N.Y. Racing, Pari-Mutuel

Wagering & Breeding Law § 1363(3) (requiring every gambling-related advertisement to “clearly

and conspicuously” disclose a “problem gambling hotline number”); N.Y. Gen. Bus. Law § 335-

a(1-a) (stating that a magazine publisher must print a customer service telephone number on each

billing statement “in a clear and conspicuous form”). Consistent with its plain language, courts

interpreting this phrase focus on two considerations: whether the disclosure is unambiguous and

understandable to a layperson (i.e., clear), and whether the disclosure is prominently displayed

(i.e., conspicuous). See, e.g., Barrer v. Chase Bank USA, N.A., 566 F.3d 883, 892 (9th Cir. 2009)

(“Clear and conspicuous disclosures . . . are disclosures that a reasonable cardholder would notice

and understand.”); Corcia v. Asset Acceptance, LLC, No. 13-CV-6404, 2014 WL 3656-49, at *7

(E.D.N.Y. July 22, 2014) (in determining whether disclosure was clear and conspicuous,

examining: “(1) the location of the notice within the document; (2) the type size used within the

notice as well as the type size in comparison to the rest of the document; and (3) whether the notice

is set off in any other way-spacing, font style, all capitals, etc.”); LeFoll v. Key Hyundai of

Manchester LLC, 829 F. Supp. 2d 44, 45, 47 (D. Conn. 2011) (payment due dates not clear where

they were printed over other text and were therefore “indistinct to indiscernible”); Direct Capital

Corp. v. New ABI Inc., 822 N.Y.S.2d 684, 693-94 (N.Y. Sup. Ct. 2006) (warranty disclaimer not

conspicuous where it was “obscured in the single-spaced, fine print, multiple provisions of

boilerplate of the agreement”).




                                                 7
          Case 6:19-cv-06907-FPG Document 18 Filed 08/21/20 Page 8 of 15




         In Mirkin v. Viridian Energy, Inc., the District of Connecticut applied a multi-factor test

developed by the Federal Trade Commission to determine whether a disclosure under § 349-d(7)

was “clear and conspicuous.” Mirkin, 2016 WL 3661106, at *5. The FTC’s standard is used in

the context of unfair and deceptive advertising: an advertisement that may otherwise be deceptive

is not if there are clear and conspicuous disclosures of the material information about the

transaction:

         The FTC takes several factors into account in assessing whether a given disclosure
         meets the standard, namely the placement of the disclosure in an advertisement and
         its proximity to the claim it is qualifying; the prominence of the disclosures;
         whether items in other parts of the advertisement distract attention from the
         disclosure, whether the advertisement is so lengthy that the disclosure needs to be
         repeated; [] and whether the language of the disclosure is understandable to the
         intended audience.

Id. (internal ellipsis omitted).

         With this case law in mind, the Court concludes that, as a matter of law, Direct Energy’s

disclosures pass muster under § 349-d(7). Schafer received two sets of contract materials during

his relationship with Direct Energy. 2 See ECF Nos. 14-13, 14-14. The first set was sent when he

initially switched to Direct Energy’s fixed-rate plan and includes (1) a welcome letter, (2) the terms

and conditions, and (3) a customer disclosure statement. See ECF No. 14-13. The welcome letter

does not indicate that Schafer will be switched to a variable-rate plan once his fixed-rate plan




2
 Direct Energy submitted these materials with its motion to dismiss. The Court may consider them because they are
“integral to the complaint.” Goel v. Bunge, Ltd., 820 F.3d 554, 559 (2d Cir. 2016) (internal quotation marks omitted);
see also ECF No. 16 at 8 n.2. The Court reviews each set as a unit, since the documents “were all designed to be (and
were) sent in the same envelope.” ECF No. 17 at 10; see also ECF No. 14-12 ¶ 12.

                                                          8
         Case 6:19-cv-06907-FPG Document 18 Filed 08/21/20 Page 9 of 15




expires. The terms and conditions do disclose that fact, but not in a conspicuous manner, as can

be seen below (see Paragraph 8):




ECF No. 14-13 at 4. In the terms and conditions, the language concerning the variable rate has all

the marks of an inconspicuous disclosure: it is buried among other boilerplate terms, is not set out

or highlighted, and is the same font as the surrounding material.




                                                 9
        Case 6:19-cv-06907-FPG Document 18 Filed 08/21/20 Page 10 of 15




       By contrast, the Customer Disclosure Statement is adequate. This chart, which appears on

the eighth and final page of the first set of documents, includes a simple, easy-to-read chart:




ECF No. 14-13 at 8. As is relevant here, it states that Direct Energy will send Schafer “a renewal

notice between 30 and 60 days prior to the end of your Initial Term. This Agreement shall

automatically renew for successive month-to-month periods at our standard variable rate plan as

per the price applicable to the Terms and Conditions.” Id. The statement that Schafer’s plan would

switch to a variable rate plan at the expiration of the 12-month agreement is laid out in plain

language, is set apart from the other information in the chart, and is neither lengthy nor buried in



                                                 10
        Case 6:19-cv-06907-FPG Document 18 Filed 08/21/20 Page 11 of 15




other terms. Thus, in light of the customer disclosure statement, the first set of contract materials

provided adequate disclosure of the variable rate for purposes of § 349-d(7). Accord Mirkin, 2016

WL 3661106, at *5 (disclosure of variable rate adequate where it was announced “in a highlighted

box” that “does not include an overwhelming amount of information” and “uses clear and simple

language”).

       The second set of materials discloses the variable rate even more prominently. Before

Schafer’s fixed-rate plan was set to expire, Direct Energy sent him a residential renewal notice and

new terms and conditions. While the new terms and conditions suffer from the same defect as the

earlier one, the renewal notice—which is the first page in this set of documents—clearly and

conspicuously discloses the existence of a variable rate:




                                                 11
        Case 6:19-cv-06907-FPG Document 18 Filed 08/21/20 Page 12 of 15




ECF No. 14-14 at 2. There is a separate chart, set off from the surrounding text, which summarizes

the basics of the renewal agreement. It states in plain language that Schafer will receive a

“variable” rate that “changes month-to-month based on business and market conditions.” Id. It

also indicates that the renewal price “Varies Month to Month.” Id. A reasonable customer could

not but notice and understand that, under the renewal agreement, service would be provided at a

variable rate. See Barrer, 566 F.3d at 892.

       Furthermore, the Court is not convinced by Plaintiffs’ argument that the information in the

disclosure statement and renewal notice is inadequate simply because it is not more conspicuous

than the surrounding text. See ECF No. 16 at 17. § 349-d(7) does not require the variable-rate

disclosure to be the most conspicuous item in a contract, only that it be conspicuous. Cf. Harper

v. Lindsay Chevrolet Oldsmobile, LLC, 212 F. Supp. 2d 582, 589 n.19 (E.D. Va. 2002) (“That

defendants could have done more to make the [] [d]isclosure conspicuous by adding stars, or bold

type, or some other device does not mean that the existing disclosure . . . is insufficiently

conspicuous.”).

       Here, the variable-rate disclosures are highlighted in charts that are formatted simply and

contain a few, discrete pieces of information. They are not buried in fine print or hidden by font

or sizing tricks. A reasonable consumer reviewing either chart would quickly and readily discern

the variable-rate language. Finally, each set of documents consists of less than ten pages, so there

is no concern that the disclosure pages are themselves “buried” amongst other documents. Cf.

Barrer, 566 F.3d at 892 (no clear and conspicuous disclosure where disclosure appeared on pages

10 and 11 of multipage agreement and five “dense” pages after other relevant information). In

short, neither set of documents runs afoul of § 349-d(7)’s requirement that all variable charges be

clearly and conspicuously identified. This claim is dismissed.



                                                12
          Case 6:19-cv-06907-FPG Document 18 Filed 08/21/20 Page 13 of 15




             b. Unjust Enrichment

      Plaintiffs’ theory for unjust enrichment is premised on their allegation that Direct Energy’s

natural-gas contracts did not clearly disclose the variable-rate change, in violation of § 349-d(7).

Based on that violation, Plaintiffs claim that the contracts are void and unenforceable pursuant to

§ 349-d(8). See id. § 349-d(8) (“Any contract for energy services which does not comply with the

applicable provisions of this section shall be void and unenforceable as contrary to public policy.”).

And consequently, Plaintiffs claim that Direct Energy has been “unjustly enriched by collecting

money from its customers in the absence of valid contracts.” ECF No. 4 at 15.

          Given that the Court has rejected the premise of Plaintiffs’ theory, the unjust enrichment

claim must likewise fail, as Direct Energy’s contracts do not violate § 349-d(7) and therefore are

not void under § 349-d(8). Moreover, a claim for unjust enrichment cannot lie where, as here, the

plaintiff has an adequate remedy at law via § 349-d. See Forte, 2017 WL 3495861, at *7; N.Y.

Gen. Bus. Law § 349-d(10) (permitting private right of action for violation of subsection (7)). In

other words, Schafer cannot recast his defective § 349-d(7) claim as one for unjust enrichment.

See Corsello v. Verizon New York, Inc., 967 N.E.2d 1177, 1185 (N.Y. 2012) (noting that unjust

enrichment is “not a catchall cause of action to be used when others fail” and that it is not available

“where it simply duplicates, or replaces, a conventional contract or tort claim”).

          Therefore, both of Schafer’s claims must be dismissed.

    II.   Underwood

          Direct Energy argues, inter alia, that Underwood’s claim should be dismissed due to

improper venue. 3 “Federal Rule of Civil Procedure 12(b)(3) provides that a party may move to


3
 Direct Energy also argues that Underwood’s claim should be dismissed on the merits. See ECF No. 17 at 12-13.
Because Underwood’s claim presents different facts from Schafer’s, and given that venue is clearly improper, the
Court declines to address the merits. See Tucker v. TransCor America, LLC, No. 07-CV-271, 2008 WL 4559832, at
*2 (D. Vt. Oct. 8, 2008) (on motion to dismiss, declining to reach merits where venue was improper).

                                                      13
        Case 6:19-cv-06907-FPG Document 18 Filed 08/21/20 Page 14 of 15




dismiss a complaint on the basis of improper venue.” Sepanski v. Janiking, Inc., 822 F. Supp. 2d

309, 312 (W.D.N.Y. 2011) (internal quotation marks omitted). Under 28 U.S.C. § 1391(b)(2), a

civil action may be brought in a “a judicial district in which a substantial part of the events or

omissions giving rise to the claim occurred, or a substantial part of property that is the subject of

the action is situated.”

        Here, Direct Energy argues, and Plaintiffs do not dispute, that Underwood resides in

Endicott, New York and received natural-gas services there. See ECF No. 14-1 at 16; ECF No. 16

at 27-28. Endicott is located in the Northern District. Plaintiffs do not appear to dispute that venue

is inappropriate as to Underwood, but they argue the Court should defer its decision on venue until

it is decided whether the class will be certified. See ECF No. 16 at 27-28.

        However, because Schafer’s claims will be dismissed—and therefore no class action may

proceed thereon—there is no need to defer ruling on the matter. Plaintiffs articulate no connection

between the Western District and Underwood’s claim, and the Court therefore agrees that venue

in this district is improper. See Barr & Morgan v. Eljamal, No. 19-CV-1455, 2020 WL 3630421,

at *3 (D. Conn. July 2, 2020) (stating that in a contract dispute, venue may be proper “where the

contract was negotiated or executed, where it was to be performed, and where the alleged breach

occurred”). Under the circumstances, the Court also concludes that the proper course is to dismiss,

rather than transfer, the case. See 28 U.S.C. § 1406(a). Plaintiffs do not contest that venue is

clearly improper as to Underwood, and courts in this circuit have dismissed claims where a plaintiff

fails “to state even a colorable basis for venue.” Wohlbach v. Ziady, No. 17-CV-5790, 2018 WL

3611928, at *4 (S.D.N.Y. July 27, 2018) (collecting cases); see also Spar, Inc. v. Info. Res., Inc.,

956 F.2d 392, 394 (2d Cir. 1992) (declining to permit transfer of case where it would “reward

plaintiffs for their lack of diligence in choosing a proper forum”).



                                                 14
        Case 6:19-cv-06907-FPG Document 18 Filed 08/21/20 Page 15 of 15




                                        CONCLUSION

       For the reasons discussed above, Direct Energy’s motion to dismiss (ECF No. 14) is

GRANTED.       Plaintiff Richard Schafer’s claims are DISMISSED WITH PREJUDICE, and

Plaintiff William Underwood’s claim is DISMISSED WITHOUT PREJUDICE. The Clerk of

Court is directed to enter judgment and close the case.

       IT IS SO ORDERED.

Dated: August 21, 2020
       Rochester, New York
                                                     ______________________________________
                                                     HON. FRANK P. GERACI, JR.
                                                     Chief Judge
                                                     United States District Court




                                                15
